Citation Nr: 1823356	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  11-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating higher than 20 percent for right knee chondromalacia/instability. 

2.  Entitlement to an increased disability rating higher than 10 percent for impaired right knee flexion.
  
3.  Entitlement to an increased disability rating for right knee chondromalacia/ instability.

4.  Entitlement to an increased disability rating higher than 10 percent for left knee arthritis. 

5.  Whether the reduction of the rating for left knee chondromalacia/instability from 20 percent to 0 percent (noncompensable), effective September 2, 2010, was proper.

6.  Entitlement to an increased disability rating higher than 20 percent for left knee chondromalacia/instability.


7.  Entitlement to an increased disability rating higher than 10 percent for left thigh muscle injury, prior to February 2, 2016.   

8.  Entitlement to an increased disability rating higher than 40 percent for left thigh muscle injury, from February 2, 2016.   

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 12, 2010.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) from November 12, 2010.  

11.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and assistance or housebound status.


REPRESENTATION

Veteran represented by:  Attorney James Fausone


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is currently with the Montgomery, Alabama RO.  
 
In a February 2016 rating decision, issued during the pendency of the Veteran's right knee increased rating claim, the RO granted a separate, additional rating for impaired right knee extension and assigned a 20 percent rating, effective February 5, 2016.  The RO stylized this rating as a grant of service connection and initially treated this issue as a separate appeal stream.  However, the issue of entitlement to a separate disability rating for right knee impaired extension is part and parcel of the Veteran's appeal for entitlement to increased compensation for right knee instability/chondromalacia and arthritis.  Therefore, the Board has re-characterized this issue as entitlement to an increased disability rating for impaired right knee extension, and merged this issue with the larger appeal for an increased rating for right knee disability.  

The February 2016 rating decision also granted a staged increased rating of 40 percent for the Veteran's left thigh disability, effective February 5, 2016.  This clam has been re-characterized to reflect consideration of staged ratings.   

In addition, the Board notes that the RO has listed the left knee chondromalacia claim solely as a rating reduction issue; however, the original underlying claim was one for increased rating (as part of a TDIU clam), and the Veteran since has stated his continued desire for an increased rating.  As such, the Board has listed the rating reduction issue and the increased rating issue separately on the title page.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).

From November 12, 2010, the Veteran is in receipt of a total disability rating and separate ratings totaling 60 percent.  Accordingly entitlement to SMC based on statutory housebound criteria is raised by the record from November 12, 2010, and is currently before the Board as part and parcel of the other claims on appeal.  See 38 U.S.C. § 1114 (s) (2012); 38 C.F.R. § 3.350 (i) (2015); Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

The issues of entitlement to increased ratings for right knee extension, flexion, and chondromalacia/instability and for left knee arthritis and chondromalacia/instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran reported leaving his position as a saw mill operator in 2002 due to his service-connected knee disabilities.  Medical evidence of record showing extensive functional limitation related to his knee and thigh disabilities supports his report.  He is considered disabled by the Social Security Administration due to his knee disabilities.  Overall, the evidence establishes that the Veteran's service-connected orthopedic disabilities have rendered him unable to maintain substantially gainful employment.

2.  From November 12, 2010, the Veteran has a single service-connected disability rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different bodily systems.  Accordingly, he meets the requirements to be considered statutorily housebound.  

3.  From November 12, 2010, the Veteran is entitled to a total disability evaluation for a service-connected psychiatric disability and SMC (awarded here).

4.  The probative evidence of record, including the September 2009 and February 2016 VA examination reports, show that the Veteran's left thigh muscle injury disability is manifested by severe symptoms including tendon damage, decreased strength, atrophy, and loss of deep fascia or muscle substance, and establishes that this disability's severity remained constant during the entire appellate period. 

5.  The February 2016 VA examiner described the Veteran's left thigh disability as residuals of a torn quadriceps muscle and as an injury to pelvic girdle and thigh muscle Group XIV. 

6.  The probative evidence of record, including February 2009, September 2009, and February 2016 VA treatment records and examination reports, shows worsening left knee disability and related functional impact; no sustained improvement in the Veteran's service-connected left knee chondromalacia is shown.   


CONCLUSIONS OF LAW
1.  Prior to November 12, 2010, TDIU is granted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

2.  SMC based on statutory housebound status is warranted from November 12, 2010. 38 U.S.C. §§ 111 (s), 5107 (2012); 38 C.F.R. § 3.350 (i) (2017).

3.  From November 12, 2010, the claim of entitlement to a TDIU rating has been rendered moot.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 4.16 (2017).

4.  Prior to February 5, 2016, an increased rating of 40 percent (but no higher), for a left thigh disability is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.73, DC 5304 (2017).

5.  From February 5, 2016, an increased rating higher than 40 percent, for left thigh disability is not warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.73, DC 5304 (2017).

6.  The reduction in the disability rating for left knee chondromalacia/instability from 20 percent to 0 percent disabling was not proper and, accordingly, that reduction was invalid from the time it was assigned (void ab initio).  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5257 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Thigh-Increased Rating

In a July 2017 written statement, the Veteran's attorney expressed disagreement with both the amount and staged ratings of the grant of 40 percent for the Veteran's left thigh disability.  This disability is rated under DC 5314.  Under DC 5314, 40 percent is the maximum rating available and recognizes a severe muscle injury.  38 C.F.R. § 4.73, DC 5314.  The February 2016 VA examiner noted that the Veteran's specific injury is torn quadriceps muscle, which the examiner categorized as an impairment of Group XIV anterior thigh muscles including sartorius, rectus femoris, and quadriceps.  Where, as here, a service-connected has a specific diagnostic code, rating by analogy is not appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Accordingly, entitlement to an increased rating higher than 40 percent for a left thigh disability is not warranted.  
 

ORDER

Prior to November 12, 2010, TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 

From November 12, 2010, SMC based on statutory housebound status is granted, subject to the laws and regulations governing the award of monetary benefits. 

The appeal seeking a TDIU rating from November 12, 2010 is dismissed as moot

Prior to February 5, 2016, an increased disability rating of 40 percent (but no higher) for a left thigh disability is granted, subject to the laws and regulations governing the award of monetary benefits.

From February 5, 2016, an increased disability rating higher than 40 percent for a left thigh disability is denied.

The appeal challenging the propriety of the left knee disability reduction from 20 to 0 percent disabling is granted; the 20 percent rating is restored, effective September 1, 2010.


REMAND

The Board notes the Veteran's attorney's February 2017 letter suggesting that that the most relevant issues on appeal are those addressed above, relating to TDIU and increased ratings prior to the Veteran's November 2010 total disability evaluation.  If the Veteran wishes to withdraw the remanded claims, he is welcome to do so in writing with the regional office. 

For the Veteran's remaining claims (entitlement to increased ratings for right knee flexion, extension, and instability, and left knee arthritis and chondromalacia/ instability), a remand is necessary because the VA examinations of record are not adequate to rate these disabilities.  In short, the examination reports do not comply with the U.S. Court of Appeals for Veterans Claims' decision in Correia v. McDonald. Correia v. McDonald, 28 Vet. App. 158 (2016).  Essentially, this decision clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In addition, the February 2016 examiner did not adequately consider and address the Veteran's reported history of bilateral knee instability (documented in earlier VA examinations) and medical evidence of record showing abnormal bilateral menisci.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or adequately identified private treatment records related to the claims on appeal.  

2.  Then schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected knee disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  

The examiner must describe all impairments of the Veteran's right and left knee disabilities; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.  

The examiner must test active and passive range of motion, and provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion should be expressed in terms of degrees for active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's disabilities (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare-ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss or loss during flare-ups should be expressed in degrees of additional range of motion loss.  

Regarding chondromalacia and joint stability, the examiner MUST address and consider the medical and lay evidence of record regarding history of instability, locking, pain, effusion, and meniscal abnormalities, and MUST provide sufficient detail to allow rating under all pertinent diagnostic codes, to include Codes 5257 and 5258.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


	(CONTINUED ON NEXT PAGE)





The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


